Citation Nr: 0733077	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-44 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for breast cancer.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to March 
1961.  

This matter is before the Board from a December 2003 rating 
decision of the Togus, Maine Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In August 2005, the Board remanded this case so that the 
veteran could be scheduled for a travel board hearing.  The 
Board again remanded the appellant's case on October 2, 
2007.  Later in October 2007, the Board vacated its October 
2, 2007, remand.


FINDING OF FACT

The preponderance of the competent evidence of record 
demonstrates that the veteran's breast cancer is not 
etiologically related to any incident of service, including 
any claimed exposure to asbestos, chemicals or ionizing 
radiation.


CONCLUSION OF LAW

Breast cancer was not incurred or aggravated in service, and 
it may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(d), 3.311 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in October 2003 
correspondence and a May 2004 statement of the case (SOC) of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.   VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  The SOC 
informed the claimant of the need to submit all pertinent 
evidence in her possession.  March 2006 correspondence 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  The claimant was provided the opportunity to 
present pertinent evidence.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  

Factual Background

The appellant's service medical records are on file.  Her 
enlistment physical examination in July 1953 noted that 
clinical examination of the lungs and chest (including 
breasts) was normal.  Similarly, the veteran's February 1961 
separation examination report noted that clinical examination 
of the lungs and chest (including breasts) was normal.  
 
A Form 344 (Personal Radiation Exposure Record), showing a 
date of issue of January 1957, notes that the veteran was 
issued a DT-60 dosimeter.  A baseline of 10 was reported to 
be present on the dosimeter as of December 1956.  This record 
contains no further entry.

A March 1966 VA examination report made no mention of any 
clinical findings relating to breast cancer.

An asbestos questionnaire completed by the veteran in October 
2003 shows that she claimed to have been exposed to asbestos 
in-service between September and December 1953, and between 
December 1953 and July 1958.  She added that this exposure 
came about by her tending to a coal fire furnace.  She added 
that her barracks had asbestos-covered pipes.  

As part of a VA Form 21-4138, dated in October 2003, the 
veteran claimed that her breast cancer may have resulted from 
exposure to chemicals (DDT), and/or to tobacco smoke, both 
experienced during her military service.  

A November 1993 private medical operation report shows that a 
left breast tumor was removed.  

A November 1993 medical pathology report from St. Joseph 
Hospital shows that a left breast tissue biopsy revealed 
extensive intraductal carcinoma.

A July 2003 private surgical operative report from Eastern 
Maine Medical Center reveals that the veteran underwent a 
left modified radial mastectomy.

A January 2005 VA memorandum shows that efforts to obtain the 
veteran's personnel file was unsuccessful.  It was added that 
the National Personnel Records Center (NPRC) had determined 
that these records were presumably lost in the fire that 
occurred in July 1973 in St. Louis, Missouri.  The United 
States Court of Appeals for Veteran's Claims (Court) has 
indicated that in such cases, the Board has a heightened 
obligation to explain its findings and conclusions, and to 
consider carefully the requirement that the benefit of the 
doubt be resolved in favor of the veteran.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board will 
comply with this heightened obligation in addressing the 
veteran's claim.

A radiation questionnaire completed by the veteran in May 
2005 shows that she claimed to have first been diagnosed with 
breast cancer in 1993.  She asserted that she had been 
exposed to ionizing radiation during her military service.  
She attributed this claim to a finding made by the RO as part 
of an April 2005 supplemental SOC (SSOC).  

A September 2005 letter from the VA Veterans Benefits 
Administration shows that additional review concerning 
alleged radiation exposure needed to be accomplished.  The 
letter cited 38 C.F.R. § 3.311.  

A letter from the Department of the Air Force, received in 
March 2006, shows that the USAF Master Radiation Exposure 
registry (MRER) was queried for records of occupational 
radiation exposure monitoring concerning the appellant.  No 
external or internal exposure data concerning the veteran was 
found.  The letter added that the MRER was the single 
repository for occupational radiation exposure monitoring all 
Air Force personnel.  

As part of a VA Form 21-4138 signed by the veteran in April 
2006 she claimed that she tended coal furnaces in wooden 
barracks during her military service.  She added that 
radiators in her barracks were insulated with asbestos.  She 
added that she was unsure that she had been exposed to 
radiation until she was informed of this by VA.

A July 2006 letter from the Department of the Air Force shows 
that the above-mentioned Form 344 "does not represent an 
exposure or dose to the individual."  Rather, the Form 344 
indicated that the veteran was issued a DT-60 dosimeter, 
which were commonly issued during the 1950's and 1960's for 
medical readiness purposes in the event of nuclear attack.  
Because the dosimeter could not be re-zeroed, it  was 
initially read prior to issuance to establish a baseline 
value.  The baseline "or initial" value was then recorded 
on the Form 344.  

A VA Form 119, Report of Contact, shows that telephone 
contact was made with the Air Force Radiation Protection 
Division.  VA was essentially informed that the veteran was 
not exposed to radiation during her military service because 
no additional value was added to the baseline noted on the 
Form 344.

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred in or aggravated by military 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3)  medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.
 
It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims. DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) 
provides guidelines for considering compensation claims based 
on exposure to asbestos.  The information and instructions 
from the DVB Circular have been included in a VA Adjudication 
Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumors, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual 
M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. § 
3.309(d), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. These diseases are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
may be induced by ionizing radiation, either listed at 38 
C.F.R. § 3.311(b) or established by competent scientific or 
medical evidence to be radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the veteran's exposure in 
service.  When a claim is based on a disease other than one 
of those listed in 38 C.F.R. § 3.311(b)(2), VA shall 
nevertheless consider the claim under the provisions of 38 
C.F.R. § 3.311 provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

The Board notes that the three alternative methods defined by 
Hilkert for establishing service connection all share a 
common threshold:  that the claimant has, in fact, been shown 
to have been exposed to radiation.  In this appeal, however, 
there is no objective evidence supporting the appellant's 
account of her in-service radiation exposure.  While the 
appellant can certainly provide an account of her activities 
in service, VA is not obligated to accept any such an account 
as credible evidence of in-service exposure.  The fact 
remains that in any claim for service connection, there must 
be objective evidence of an injury or disease or injury upon 
which to predicate a grant of service connection-unless a 
presumption applies. There currently is no statutory or 
regulatory presumption of exposure to radiation, other than 
for radiation exposed veterans-to include those that have 
participated in certain enumerated radiation risk activities-
as defined in 38 C.F.R. § 3.309(d)(3).  The appellant does 
not meet the definition of a radiation exposed veteran under 
this regulation.  As such, a showing of actual radiation 
exposure is required to support the claim.  In this case, 
there is no objective evidence that the appellant was 
actually exposed to radiation in service; hence, the 
threshold condition for establishing service connection under 
one of the three methods noted above are not met, and service 
connection the claimed residuals of in-service radiation 
exposure is not established.

Analysis

Following review of the complete evidentiary record, the 
Board finds that service connection for breast cancer is not 
warranted.

The appellant's service medical records are negative for any 
complaints of, or treatment for, breast cancer.  However, 
post-service medical evidence, such as VA and private medical 
records dated beginning in 1993, do reveal that the appellant 
has been diagnosed as having breast cancer.  

A medical opinion, providing a nexus between the veteran's 
breast cancer and her claimed, but unverified, in-service 
exposure to asbestos is not of record.  Such an opinion is 
required in claims for asbestos-related disease related to 
alleged asbestos exposure in service. VA O.G.C. Prec. Op. No. 
04-00.

As noted, service connection may be established on a 
presumptive basis for certain specified diseases due to 
exposure to ionizing radiation in service, and breast cancer 
is listed among those diseases.  38 U.S.C.A. § 1112(c)(2) 
(West 2002); 3.309(d) (2007).  Breast cancer is also deemed a 
radiogenic disease under 38 C.F.R. § 3.311(b)(2). 
 Additionally, breast cancer became manifest more than 5 
years after the appellant's alleged exposure.

Significantly, however, there is no credible corroborating 
evidence that the veteran had radiation exposure during 
service.  The Board has considered the assertions made by the 
appellant during her appeal.  In effect, the appellant seems 
to only contend that she was exposed to radiation because it 
is essentially her belief that VA informed her that this was 
the case.  The above-discussed evidentiary record, 
however, clearly shows that the veteran was not exposed to 
radiation during her military service, and the appellant has 
not provided any competent evidence to the contrary.  

Given the foregoing, the Board finds no basis in which to 
find that the appellant's breast cancer is related to an in-
service exposure to radiation.  Thus, any further development 
of the claim under 38 C.F.R. § 3.311(b) is not warranted. 
 Wandel v. West, 11 Vet. App. 200, 205 (1999).  
 
The Board also here notes that, while the veteran has claimed 
that her breast cancer may be related to in-service chemical 
exposure (DDT) and/or to smoking, her own contentions of a 
relationship between her cancer and her chemical and smoke 
exposure are not probative for the reasons discussed above. 
 See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  A 
medical opinion attributing breast cancer to either of these 
two claimed causes is simply not of record.  

The Board further finds, by a preponderance of the evidence, 
that the veteran's breast cancer was first manifested many 
years after service, and there is no competent evidence of 
record that such disease is related to the veteran's active 
service.  Combee.  The Board has considered the veteran's lay 
theories of causation, but she is not competent to render a 
medical opinion regarding the etiology of her breast 
cancer.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
claim for service connection for breast cancer, therefore, is 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).




ORDER

Service connection for breast cancer is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


